Citation Nr: 1131089	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for essential hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran originally requested a hearing before the Board in his April 2009 VA Form 9.  However, a March 2011 Report of Contact documents the Veteran's desire to withdraw that request.  

The issue of entitlement to service connection for hypokalemia was raised by the Veteran's representative in the August 2011 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA hypertension examination was conducted in August 2007, approximately four years ago.  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (holding that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination).  In the September 2010 VA Form 646, the Veteran's representative indicated that the Veteran now experiences pedal edema, which was not shown on the last VA examination.  The Veteran has also generally alleged that his hypertension is more severe since the last VA examination was conducted.  Thus, a new VA examination is required so that the current severity of the Veteran's service-connected hypertension may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

To that end, the evidence of record dated subsequent to the August 2007 VA examination consists of VA outpatient treatment records dated from September 2007 and October 2007, which do not address the Veteran's hypertension, and printouts of blood pressure readings taken at VA outpatient visits from April 2006 to November 2007, and from September 2008 to September 2010, which only report the readings, not the presence or absence of any related symptoms.  Thus, prior to appellate adjudication, the complete VA outpatient treatment records for the appeal period must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the appeal is remanded for the following actions:

1.  Obtain copies of all VA outpatient treatment records from October 2007 to the present must be obtained and associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts, they are deemed unavailable, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hypertension in accordance with the rating criteria.  All indicated tests, including blood pressure readings, should be performed.  The claims file and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  A complete rationale must be stated for any opinion provided. 

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice of the examination was sent to the Veteran's last known address of record, and indicate whether any notice sent was returned as undeliverable.

4.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



